Citation Nr: 9934182	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-18 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran's service-connected post-traumatic stress 
disorder has resulted in total occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996) (effective prior 
to November 7, 1996); 38 C.F.R. §§ 4.125, 4.130, Diagnostic 
Code 9411 (1999) (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for a rating in excess of 30 percent for 
PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing the facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied that 
all relevant evidence has been obtained regarding the 
veteran's claim, and that no further assistance to the 
veteran with respect to the claim is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of his 
service-connected PTSD and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Briefly, the veteran served in Vietnam as a rifleman.  He 
received the Combat Action Ribbon and the Purple Heart Medal.  
Service connection for post-traumatic syndrome initially was 
granted in a rating decision of December 1971, and a 10 
percent rating was assigned from June 1971.  The schedular 
evaluations assigned for his post-traumatic syndrome, later 
classified as post-traumatic stress disorder (PTSD), have 
fluctuated from 10 percent to 70 percent.  The veteran was 
married once and divorced in 1987.  He was last employed in 
1989, when he was fired apparently for threatening his 
supervisor.  He has not worked since.

The current appeal stems from a claim filed in May 1995.  A 
VA outpatient record dated in June 1995 shows that the 
veteran reported intrusive, disturbing memories and 
nightmares of his war experiences.  He considered himself a 
"loner" and had no contact with his brothers and sisters.  
The veteran reported that he felt safer when isolated.  He 
avoided crowds, parties, and baseball games, all things he 
had liked as a teen.  He reported interrupted sleep and fears 
that people were coming in to get him.  He was extremely 
startled by unexpected noises.  He reported rapid changes in 
mood and explosive anger.  He stayed in the house most of the 
time or went into the woods alone.  The veteran reported that 
he was fired from his last job, five or more years earlier, 
and had had conflicts with his supervisors.  He had problems 
concentrating and was very forgetful.  A mental status 
examination showed that the veteran's appearance was 
appropriate.  He was clean and neatly and casually dressed.  
His mood was anxious and depressed.  He was alert, oriented 
times three, and coherent.  He affect was constricted and 
appropriate.  His thought processes were clear.  His insight 
and judgment were fair.  The veteran admitted to suicidal 
thoughts but had no immediate intention.  The examiner noted 
that the veteran appeared to be, "highly distressed from war 
experiences."  The diagnoses on Axis I were PTSD and 
chemical dependency.  The Global Assessment of Functioning 
(GAF) score was noted to be 35.

A VA psychiatric examination in August 1995 showed that the 
veteran was alert and seemed in general good health, but was 
"mentally abstracted."  The examiner noted that the 
veteran, "seemed to have difficulty pulling thoughts 
together, although there was not a frank thought disorder."  
The veteran reported trouble sleeping with nightmares and 
flashbacks.  He reported that he had had significant problems 
with his employers and stated that "I was going to kill him.  
I had him up against the wall."  He also expressed residual 
anger, stating "I'm trying to refrain from going up there 
and killing any of them . . . ."  He indicated that he used 
marijuana to keep himself calm.  The veteran reported that he 
had never attempted suicide.  He indicated that he sometimes 
heard voices.  When asked about problems with the law, he 
stated that he had been charged with malicious destruction of 
property.  The veteran reported that he was divorced and had 
a girlfriend who occasionally stayed with him.  The veteran 
was neatly dressed and groomed.  He seemed pressured and 
unable to speak easily.  The diagnoses under Axis I were PTSD 
by history and dysthymia.  Under Axis II, the diagnoses were 
paranoid, explosive, and substance-dependent personality 
traits.  Under Axis IV, the diagnoses were Vietnam combat 
stress and chronic acute withdrawal.  The GAF score was 70.

In a letter from the Vet Center, dated in April 1996, it is 
noted that the veteran initially was seen at the Vet Center 
in November 1987.  He returned to the Vet Center for 
readjustment counseling in March 1995 and had seven 
individual sessions.  The veteran reported sleep disturbance, 
exaggerated startle response, hyperalertness, and avoidance 
of activities which reminded him of Vietnam.  He suffered 
from massive mood swings to rage and remained isolated and 
reclusive.  It was noted that the GAF score had been 
consistently low, in the range from 35-40, and continued in 
that same range.  The Readjustment Counseling Specialist 
noted that "[s]ome fragmenting has occurred and it is 
unlikely the vet can function occupationally, or socially for 
any extended period of time in his current condition."

At a personal hearing in April 1996 before a Hearing Officer 
at the RO, the veteran stated that he had worked in a body 
shop, but the burning in the sealer had reminded him of 
burning bodies.  He had worked at the post office, but had 
had trouble with the bosses, almost killed one of them, and 
was fired.  The veteran testified that he had back problems 
and could not really work anywhere.  He also testified that 
he had trouble sleeping and would get up at night to check 
the perimeter around his house.

At a VA examination in May 1996 for a brain injury, it was 
noted that the veteran was presently unemployed.  Examination 
showed that he was alert, cooperative, and oriented to time, 
place and person.

A VA psychiatric examination in February 1997 showed that the 
veteran reported that he lived alone.  He apparently was not 
receiving any medication.  The veteran was very negative and 
uncooperative.  The veteran reported that he had been married 
from 1972 to 1988 and the relationship had been turbulent.  
His spouse left him when he threatened to kill her with a 
gun.  The veteran reported that he had worked for three years 
as a spot welder, and then worked from 1985 to 1989 at the 
Post Office.  The veteran stated that he could not work 
because of his low back pain.  On mental status examination, 
the veteran avoided direct eye contact with the examiner 
during most of the interview.  He seemed irritated.  He was 
uncooperative.  His affect and mood were mostly colored with 
anger and bitterness, hostility and oppositional type of 
traits.  The diagnoses on Axis I were generalized anxiety 
state, possible residuals of chronic (unresolved) PTSD, and 
history of substance abuse with associated mood disorder.  
However, on Axis IV the diagnoses included residuals of PTSD.  
The GAF score was "about 60."

A VA medical report dated in April 1997 shows that the 
veteran reported frequent nightmares, flashbacks, intrusive 
thoughts, insomnia, and loss of control.  The impression was 
severe PTSD.  The GAF score was 40/50.

The report of a VA psychiatric examination in December 1997 
shows that the veteran's medical records were reviewed.  The 
veteran reported that he had no contact with his family.  On 
examination the veteran was very evasive, guarded and 
uncooperative.  There was no evidence of any thought 
disorder.  The veteran's memory and concentration were unable 
to be checked because of the veteran's uncooperativeness.  
The diagnoses on Axis I were anxiety disorder, not otherwise 
specified, and history of PTSD.  It was noted that the 
current GAF score was hard to determine because of inadequate 
information, but it was estimated to be 60.

The report of a VA psychiatric examination in November 1998 
shows that the examiner reviewed the veteran's claims file 
and medical file.  The veteran did not work and spent most of 
his time at home alone.  He socialized very little and lived 
alone.  He occasionally went to visit a friend who was a 
Vietnam veteran.  The veteran denied any current group or 
individual psychotherapy for PTSD, nor was he seeing a 
psychiatrist for medication management.  He reported that he 
last worked 10 years earlier and had not had any employment 
since then.  He admitted to drinking alcohol on a regular 
basis until he passed out.  He reported daily nightmares, 
social isolation, lack of comfort with others, avoidance of 
associations with the war, did not get close to people, had 
decreased interest in outside activities, and had 
foreshortened sense of the future.  The veteran also reported 
problems with sleep, anger, irritability, concentration and 
exaggerated startle response.  He avoided others and 
attempted to remain isolated.  He reported feeling paranoid 
and scared about others.  He also reported daily experiences 
of seeing bodies and having smells come back to him from 
Vietnam.  The mental status examination showed that the 
veteran was neatly dressed.  He avoided eye contact during 
the interview.  His affect was angry at the VA.  He reported 
a depressed mood.  There were no auditory or visual 
hallucinations or thought disorder noted.  He reported 
suicidal thoughts but denied a current plan.  He had no 
homicidal ideation.  The diagnoses on Axis I were PTSD, 
alcohol abuse, and likely polysubstance abuse.  The GAF score 
was 55.  The examiner noted that the GAF of 55 reflected 
moderate dysfunction due to PTSD.  The examiner further 
noted:  "If you included his physical problems and problems 
related to substance abuse, his global assessment level of 
functioning would likely be lower.  The veteran does not 
appear to be employable at this time."

In a letter dated in July 1999 from the Vet Center, it was 
noted that the last treatment of the veteran was in April 
1996.

VA regulations concerning rating mental disorders were 
amended effective November 7, 1996.  61 Fed. Reg. 52695-52702 
(1996).  The veteran's current claim regarding the evaluation 
of post-traumatic stress disorder stems from a claim filed a 
few months prior to the date the regulations were amended.  
Accordingly, both versions of the regulations must be 
considered and the version most favorable to the veteran must 
be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The former criteria provide that a 30 percent evaluation is 
warranted for post-traumatic stress disorder when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms have resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation is provided when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is provided when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is provided when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or the post-traumatic stress 
disorder results in a demonstrably inability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996). 

The amended criteria provide that a 30 percent evaluation is 
warranted for post-traumatic stress disorder when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 
50 percent evaluation is provided when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances in motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is provided when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
provided when there is total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §  4.130, Diagnostic Code 9411 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

In this case, the evidence reflects nearly total social 
impairment.  Manifestations of the veteran's post-traumatic 
stress disorder include isolating himself from his family and 
the community.  He is divorced and lives alone.  He has 
reported that he does not socialize with anyone other than 
one friend who is another Vietnam veteran.  The evidence 
indicates that he has children but he does not report any 
contact with them.  He reported no contact with his parents 
or brothers and sisters.  He told the examiner at the 
February 1997 VA examination that he had not seen his father 
for at least 15 years and did not know whether he was alive 
or dead.  He discontinued his visits to the Vet Center in 
April 1996.  At the most recent VA examination in November 
1998, he reported that he was uncomfortable around people and 
tried to avoid them.  His past includes hostile and violent 
behavior towards his former wife and work supervisors.  

The evidence also shows total occupational impairment.  He 
has not been employed since 1989, when he was fired from his 
last job.  He has a history of violent behavior towards 
supervisors.  Although there are no employment records 
associated with the veteran's claims file, a VA report of the 
hospitalization from October to November 1987 contains a 
notation that the veteran's report about problems at work 
were real, as he showed some documentation such as letters 
from work, so it could not be considered persecutory delusion 
on the veteran's part.  The Readjustment Counseling 
Specialist from the Vet Center noted in April 1996 that it 
was unlikely that the veteran could function occupationally, 
or socially for any extended period of time due to his 
psychiatric condition at that time.  The examiner at the 
November 1998 psychiatric examination also noted that the 
veteran did not appear to be employable at that time.  
Although it is unclear whether that opinion included the 
veteran's physical problems and substance abuse problems, 
other evidence of record supports a finding that the veteran 
is unemployable due solely to the service-connected 
psychiatric disability.  The veteran avoids contact with 
other people, with the exception apparently of one person, 
and is hostile towards supervisors.  Accordingly, he would 
not be able to work in any setting with other employees and a 
supervisor.  The Board finds that the evidence shows that the 
veteran's PTSD has resulted in the inability to obtain or 
retain employment.  

Although the most recent VA examination showed a GAF score of 
55, the June 1995 VA outpatient evaluation showed a score of 
35 and the evidence from the Vet Center indicates GAF scores 
consistently between 35 and 40.  Under the American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) a GAF score of 31 to 40 indicates 
major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 41 to 50 indicates a serious 
impairment in social, occupational or school functioning 
(e.g., no friends or unable to keep a job).  A GAF score of 
51 to 60 indicates moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The veteran's 
employment history shows that he not only has conflicts with 
co-workers/supervisors, but the conflicts escalate to violent 
behavior resulting in employment termination.

In sum, the Board is satisfied that the disability warrants a 
100 percent rating under either the former or the current 
rating criteria for PTSD.


ORDER

A 100 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary awards.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

